Citation Nr: 9932980	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-16 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a panic disorder.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1970.

This appeal arises from a decision by the Sioux Falls, South 
Dakota, Department of Veterans Affairs (VA) Regional Office 
(RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's panic disorder is not shown to be related 
to service. 

3.  The veteran's migraine headaches are not shown to be 
related to service.


CONCLUSIONS OF LAW

1.  Panic attacks were not incurred in service. 38 U.S.C.A. 
§§ 1101, 1110, 5107(a) (West 1991 & Supp. 1995); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (1999).

2.  The veteran has not submitted a well-grounded claim for 
migraine headaches.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1995). 








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records including the 
examination portion of the November 1970 separation 
examination, are negative for complaints, symptoms or 
findings regarding a panic disorder or migraine headaches.  

The veteran submitted copies of letters he wrote to his 
parents while in service.  In a May 1968 letter the veteran 
related that his ship was fired upon and shells landed within 
15 or 20 feet of it.  In June 1968, he wrote that they had 
been fired at again but still had not been hit.  A July 1968 
letter stated that an Australian ship that had previously run 
with the veteran's ship (the U.S.S. Collett) had been hit by 
a missile.  

An October 1986 Vet Center Intake form states that the 
veteran's subjective complaints were of depression and 
anxiety.  The examiner felt that the veteran's problems 
centered around his conflicts regarding his occupation as a 
police officer.  In March 1990, he related employment 
concerns.  The impressions were mild depression, anger and 
"dry drunk syndrome".  An August 1991 Vet Center Closing Case 
Summary includes an impression of depression/somatic 
concerns.

January and February 1991 VA treatment notes are negative for 
evidence of a link between the veteran's panic attacks, 
migraine headaches and his active service.

A October 1996 outpatient treatment note from the Rapid City 
VAMC indicates that the veteran complained of stress 
reactions while driving for the previous 14 years.  He had 
recently begun to have such a reaction with heights as well.  
January and February 1997 VA outpatient treatment notes are 
negative regarding the issues on appeal.

During VA treatment in July 1997 the veteran related a 
history of a shell exploding in his vicinity while he was 
below deck.  He also complained of work-related stress and 
stated that he was experiencing anxiety attacks while 
driving.  Another July 1997 note states that the veteran had 
discomfort with elevators and cars that was ongoing, but that 
it only resulted in panic in times of situational stress 
precipitated by a feeling that he had no control or influence 
over his circumstances.  

An August 1997 treatment note states that the veteran had his 
first panic attack in 1981 when he had a motorcycle accident 
and experienced a feeling of being enclosed.  The feeling was 
similar to what he had experienced on board ship.  In 
September the veteran's panic attacks seemed to be 
precipitated when the veteran saw others incur injustices.  
Another August treatment note states that the veteran had a 
core conflict that seemed to generate his panic symptoms and 
exacerbate his somatic discomforts and pains.  The conflict 
consisted of a need to hold onto his Vietnam experience as 
the most significant experience of his life even though doing 
so caused distress.  He had to identify with the pain of 
other war time veterans.  Holding onto his pain and theirs 
avoided demeaning the war time experience of both.  

Following a series of VA psychological appointments from July 
10 September 1997, for the purposes of a VA psychological 
evaluation, it was noted that the veteran complained of panic 
during periods of situational stress that seemed to be 
employment related.  The common precipitating denominator was 
stressful employment conditions.  He would be free of panic 
when his employment was not stressful.  The episodes would 
occur in enclosed places such as cars or elevators.  He had 
been treated from August 1996 to June 1997 with Prozac, 
stress counseling and systematic desensitization for panic 
anxiety.  The regimen decreased the intensity and frequency 
of the panic attacks but was ultimately palliative.  

The veteran's Minnesota Multiphasic Personality Inventory 
(MMPI) showed evidence of somatic preoccupation in a 
pessimistic, "obsessionally" ruminative, self-conscious 
individual with strong isolative tendencies and very low 
stress tolerance.  The examiner stated that the veteran's 
panic attacks were etiologically related to his combat 
experiences, avoidant personality traits, poor stress 
tolerance and general feelings of insecurity that predisposed 
him to respond to wartime stress with panic anxiety.  Once 
the stress and panic relationship was established those 
personality characteristics continued to render him prone to 
stress induced panic reactions.  

An undated statement from a Rapid City Vet Center 
readjustment counseling therapist stated that he had seen the 
veteran individually bi-weekly for three months.  The veteran 
felt that the first time he had feelings of panic and anxiety 
was when the North Vietnamese fired on his ship.  He 
complained of experiencing anxiety and at times panic attacks 
whenever he was in a crowded area or driving in even moderate 
traffic.  The problems were exacerbated by stress and had 
affected his ability to maintain stable employment.  The 
therapist stated that he believed that the symptoms began 
while the veteran was in service. 

October 1995 to March 1998 records from the Rapid City 
Regional Hospital concern conditions that are unrelated to 
those on appeal.  Surgery Center records dated in February 
and March 1998 and March 1998 Neurological and Spinal Surgery 
Associates records are also unrelated to the veteran's 
claimed conditions.

A March 1998 VA treatment note states that the veteran began 
having panic attacks again after an increase of back and 
radicular pain.  None of the treatment notes contains a 
medical opinion that links the veteran's panic attacks or 
migraine headaches to his active service.

In an April 1998 VA stressor report, the veteran stated that 
his ship drew fire while it was shelling an installation in 
Vietnam.  The outside door of his station was blown open by 
enemy fire and was full of shrapnel.  In May 1968 he was in 
the lower deck magazine room when the ship came under fire.  
His superiors told the men below decks not to bunch up so 
that a hit would not kill several men at once.  In June 1968 
an Australian ship with which the veteran's ship had sailed 
was hit and several Australian sailors were killed.  The 
veteran never knew the names of those killed.  From April to 
July the ship would shell bunkers into which the Marines had 
driven Viet Cong soldiers.  Spotters would notify the ship by 
radio of the success of the shelling.  From April to August 
1968 his ship destroyed junks with a 50-mm (sic) machine gun.  
The stressor reports are negative for mention of a shell 
exploding in the veteran's area below deck.

A May 1998 VA neurological examination report states that the 
veteran complained of migraine headaches.  He complained of 
photophobia, phonophobia and of nausea during the headaches.  
Taking Cafergot at the onset would abort the headaches about 
70 or 80 percent of the time.  The examiner could find no 
evidence of treatment during service.  The diagnosis was 
migraine headaches that by the veteran's report started when 
he was in the Navy and were still moderately symptomatic as 
described.  

During a May 1998 VA post-traumatic stress disorder (PTSD) 
examination, the veteran reported that being on a ship when 
it was being shelled was stressful.  Following the 
examination, the examiner stated that the veteran's panic 
disorder with agoraphobia had been occurring since 
approximately 1976 when he had what sounded like an initial 
panic attack.  It would not be judged to have started while 
in the military.  There was no evidence that he had panic 
attacks or received any mental health treatment while in the 
military.  

During the veteran's personal hearing in November 1998 he 
testified that his panic attacks started right before or 
right after his separation from service.  His migraine 
headaches started during his last year of service, about the 
same time as an incident in which he was in the bottom of the 
bilge of his ship.  He was treated for the headaches in 1972 
and 1973 by a doctor who is now deceased.  The treatment did 
not do any good.  He started getting medications for his 
migraine headaches in 1991.  He did not know that there were 
medications for them until then.  He told of a recurring 
claustrophobic nightmare and stated that he did not realize 
that his panic attacks went all the way back to service until 
a VA examiner commented on his nightmare.  He went to an 
emergency room in 1976 because he thought he was having a 
heart attack.  The diagnosis was heartburn.  He now thinks it 
was a panic attack.  He has had the nightmare ever since 
service, even though he thought the panic attacks began in 
the early 1980s.  The veteran testified that three incidents 
scared him during service.  He described the incident in 
which the ship was being shelled and the men were told to 
separate from each other.  He described the door and the 
shrapnel incident.  He was so scared and had so much 
adrenaline flowing that he was about to toss 50 or 60 pound 
shells around whereas he normally struggled with them.  He 
also reported being in the bottom of the bilge's under cables 
and pipes when another sailor dripped fuel onto his head.  At 
first the veteran was disoriented and could not figure out 
how to get out and get to the other sailor.  He finally got 
oriented and found his way out.  He did not seek treatment 
earlier because he did not know that he could go to the VA 
and because he did not want to admit that he was a Vietnam 
veteran.  In 1981 he went to work for the VA and learned that 
he could be treated there.  

During his hearing before a member of the Board in July 1999, 
the veteran reiterated the three stressful incidents he 
testified about during his personal hearing.  The veteran 
stated that psychiatrists told him that panic attacks are an 
offshoot of PTSD and are kind of in the same category.  He 
testified that his worst panic attacks are probably the ones 
that occur when he is on the interstate; his heart pounds, 
his hands sweat and sometimes he has to pull over and get 
control of himself.  While he worked as a policeman he would 
have a panic attack in situations like being at an accident 
scene.  He did not have many panic attacks while driving a 
police car because he had a night shift in South Dakota where 
there were few cars on the road.  He stated that his first 
panic was probably when he was in the bilge and felt the fuel 
drip on him.  Regarding his headaches, he testified that they 
started in 1970 but that he did not know that they were 
migraines until 1991.  He just thought that what he had was 
the same that everyone else had.  He just dealt with them in 
service because he could not lie down and rest when he got 
one.  

Analysis

Panic Attacks

The appellant's claim is well grounded; that is, it is not 
inherently implausible.  The facts relevant to the issue on 
appeal have been properly developed and the statutory duty of 
the VA to assist the appellant in the development of his claim 
has been satisfied.  38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be established for disabilities 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for arthritis that becomes manifest to a compensable degree 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 1995).

The Board is not bound to accept opinions of physicians who 
make diagnoses of psychiatric disorders many years following 
appellant's separation from service and who necessarily rely 
on a history as related by the appellant.  The diagnoses can 
be no better than the facts alleged by the appellant.  See 
Swann v. Brown, 5 Vet.App. 229 (1993).  

In the instant case, a Vet Center therapist stated his belief 
that the veteran's symptoms started while he was in service.  
There is no indication in his report that he reviewed the 
veteran's records.  A VA clinical psychologist stated that 
the veteran was predisposed to respond to war time stress 
with panic anxiety and once the relationship between stress 
and panic was established he continued to be prone to stress 
induced panic reactions.  Therefore, his panic reactions were 
etiologically related to his combat experiences.  The 
psychologist did not state whether the veteran's service 
medical records and the remainder of the claims file had been 
reviewed in evaluating the veteran.  However the remainder of 
the veteran's VA treatment records are negative for medical 
opinions linking his panic attacks to his active service.  

The May 1998 VA PTSD examination was thorough.  The examiner 
reviewed the veteran's service medical records and the rest 
of the claims file.  The examiner did not make a diagnosis of 
PTSD.  The veteran's panic disorder with agoraphobia was 
found to have started in 1976 or approximately six years 
after the veteran's separation from active service.  Any link 
between the veteran's panic attacks and his active service 
was specifically ruled out.  The undersigned finds that this 
medical opinion based as it is on an examination of the 
veteran and the entire claims file is more persuasive than 
the other opinions in the case.  

The veteran testified that psychiatrists told him that panic 
attacks are offshoots of PTSD.  A layman's account, filtered 
as it was through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  Robinette.  In 
any event, PTSD has been specifically ruled out in the 
veteran's case.  

The Board has considered the veteran's testimony and his 
letters written in service.  However, while the veteran has 
testified that he relates his symptoms back to occurrences in 
service he is competent to provide an account of his 
symptoms, but not a medical opinion.  "The capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge".  Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  

The medical evidence demonstrates that there is no link 
between the veteran's panic disorder and his active service.  
Therefore the claim for service connection for a panic 
disorder must be denied.  The Board has carefully reviewed 
the entire record in this case regarding service connection 
for a panic disorder; however, the Board does not find the 
evidence to be so evenly balanced that there is any doubt as 
to any material issue.  38 U.S.C.A. § 5107. 

Migraine Headaches

As noted above, a person claiming VA benefits must meet the 
initial burden of submitting evidence "sufficient to justify 
a belief in a fair and impartial individual that the claim is 
well grounded." Murphy, Gilbert, Moreau v. Brown, Robinette, 
King.

The veteran has submitted no medical evidence to substantiate 
his claim of service connection for migraine headaches.  The 
VA examiner's diagnosis was migraines that by the veteran's 
report started when he was in service and were still 
moderately symptomatic.  The examiner specifically noted that 
the claims folder and service medical records had been 
reviewed.  However, the examiner still qualified the 
diagnosis by stating that according to the veteran's report 
the symptoms began in service rather than make such a finding 
herself.  

Although the veteran asserts that his migraine headaches were 
caused by active service, he has submitted no medical 
evidence to substantiate his claim.  Therefore, even if the 
veteran now has migraine headaches, there is no objective 
evidence of medical causality, and as such, the claim is not 
well grounded.  See Grivois v. Brown, 6 Vet App 136 (1994).  
The veteran lacks the medical expertise to enter a judgment 
regarding a medical relationship between these disorders and 
any claimed in-service onset.  See Espiritu.  Furthermore, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded.  Grottviet.  In 
this instance the only medical examiner in the case pointedly 
refused to state that the symptoms had their onset in or were 
caused by the veteran's active service.  Therefore the claim 
is not well grounded and must be denied.  

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette.

In this case, the RO fulfilled its obligation under § 5103 
(a) in the December 1998 statement of the case and in the 
January 1999 supplemental statement of the case in which the 
appellant was informed that the reason for the denial of the 
claim was that there was no medical evidence of the migraine 
headaches during service or of a link between the migraine 
headaches and his active service.  Furthermore, by this 
decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well grounded.



ORDER

The appeal of the issue of service connection for panic 
disorders is denied. 

The appeal of the issue of service connection for migraine 
headaches is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

